Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 16, 2022

                                      No. 04-22-00111-CV

                                     Reginald WILDER II,
                                           Appellant

                                                v.

                           TEXAS WORKFORCE COMMISSION,
                                     Appellee

                                            ORDER

        In accordance with this court’s opinion of this date, we dismiss this appeal for want of
jurisdiction. Because Appellant is unable to afford payment of court costs, we do not tax any costs
of court in this appeal.

       It is so ORDERED on March 16, 2022.


                                                 _____________________________
                                                 Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of March, 2022.

                                                 _____________________________
                                                 Michael A. Cruz, Clerk of Court